     Case 2:19-cv-02168-RFB-DJA Document 20 Filed 09/15/20 Page 1 of 1




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                         DISTRICT OF NEVADA
 4
                                                    ***
 5
      TONYA BURKS,                                        Case No. 2:19-cv-02168-RFB-DJA
 6
                            Plaintiff,
 7                                                        ORDER
            v.
 8
      WESTLAND HACIENDA HILLS, LLC,
 9
                            Defendant.
10

11
            This matter is before the Court on pro se Plaintiff Tonya Burks’ Motion to Compel (ECF
12
     No. 18) and Motion for Recusal of Judge (ECF No. 19), filed on September 15, 2020. The Court
13
     previously granted her in forma pauperis status and issued a screening order permitting her to
14
     proceed on the Second Amended Complaint on June 29, 2020. (ECF Nos. 6 and 10). Further,
15
     Defendant has appeared and filed a responsive pleading on September 1, 2020. (ECF No. 15).
16
            Plaintiff has filed a premature motion to compel. She is required by Fed.R.Civ.P. 26 to
17
     initiate the scheduling conference and meet and confer with Defendant to agree on a proposed
18
     discovery plan that complies with Local Rule 26-1. As such, discovery has not opened and no
19
     discovery may be compelled at this time. The Court will deny her motion to compel without
20
     prejudice. Similarly, her request for the recusal of Judge Youchah lacks merit as she is not a
21
     judge who is assigned to this case. The Court will deny that request.
22
            IT IS HERBY ORDERED that Plaintiff Tonya Burks’ Motion to Compel (ECF No. 18)
23
     and Motion for Recusal of Judge (ECF No. 19) are denied.
24
            DATED: September 15, 2020.
25

26                                                        DANIEL J. ALBREGTS
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
